                                                       P              IL     E     In)
                IN THE XmiTED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                                                       f
                                                       u
                                                                OCT -3 2019         j

                                                                                   \zJ
                         Richmond Division
                                                           CLERK, U.S. DISTRtCT COURT
                                                                 RICHMOND, VA


BENJAMIN BONNELL,

     Plaintiff,

V.                                   Civil Action No. 3:19-cv-008


COL. ROBERT R. BEACH, et al..

     Defendants.




                         MEMORANDUM OPINION


     This matter is before the Court on Defendants Col. Robert R.


Beach ("Beach") and Rachel S. Whitehead's ("Whitehead") MOTION FOR

SUMMARY JUDGMENT (EOF No. 45).   Because Beach is no longer a party

to this case, the Court will deny as moot the motion with respect

to Beach.   For the reasons set forth below, the motion with respect

to Whitehead will be denied.


I.   BACKGROUND


     This case arises out of a physical altercation that occurred,

on February 2, 2018, between Benjamin Bonnell ("Bonnell") and leuan

Phillips ("Phillips") in a dormitory at Longwood University, a

state-owned and -operated university.    After that altercation and

based on a Criminal Complaint filed by Whitehead, Bonnell was

charged in state court with felony malicious wounding under Va.

Code § 18.2-51 (the "malicious wounding statute").         This charge
terminated    shortly    thereafter   in   Bonnell's   favor   by   nolle

prosequi.

     Whitehead is employed as a member of Longwood University

Police Department.      It is undisputed that, at all relevant times,

Whitehead was acting under color of state law and in the course of

her employment as a Longwood University Police Officer.

     Proceeding in federal court pursuant to 42 U.S.C. § 1983,^

Bonnell alleges in COUNT I that Whitehead violated his right, under

the Fourth Amendment to the United States Constitution, to be free

from an unreasonable seizure by maliciously swearing out a Criminal

Complaint seeking Bonnell's arrest for the crime of malicious

wounding (said to be a violation of Va. Code § 18.2-51) and thereby

maliciously securing his arrest and prosecution.          In COUNT II,

Bonnell alleges that Beach defamed him.        (EOF No. 1.)    On August

6, 2019, Whitehead and Beach filed a MOTION FOR SUMMARY JUDGMENT

(EOF No. 45), which is the subject of this opinion.            That same

day, the Court denied Whitehead's motion to dismiss and granted

Beach's motion to dismiss less than two weeks later.       (ECF No. 44;

ECF No. 49.)




     ^       Section 1983 confers no substantive rights.       Rather, it
provides a procedural vehicle for pursuing in federal court a claim
for a violation of a federal constitutional or statutory right by
one acting under color of state law.        Chapman v. Houston Welfare
Rights Org., 441 U.S. 600, 615-18 (1979).
      The parties have taken discovery.               The record on this Motion

consists     of   declarations     from    Whitehead,     Beach,    and    R.   Stuart

Raybold; various exhibits, including primarily written witness

statements, body camera footage, photographs, emails,                           written

reports regarding the altercation, and the Criminal Complaint; and

cited deposition testimony offered by each side.                    There are some

undisputed facts, but there are some genuine disputes of material

fact.      It     is   thus    necessary   to   outline    the   general factual

circumstances that gave rise to the case, and, in so doing, to

accord Bonnell the benefit of all reasonable inferences.                          And,

because of the nature of the claim in COUNT I, it is necessary to

understand the statements that the witnesses gave to Whitehead

before she swore out the Criminal Complaint charging Bonnell with

malicious wounding.

        According to the summary judgment record, there were two

witnesses (Phillips and Bonnell) who actually participated in the

altercation, and         one    witness, another Longwood student, Carie

Sutliff ("Sutliff"), who saw it.2 The following general recitation

of   facts   is    taken      largely   from    the   evidence     given   by    those

witnesses with firsthand knowledge.




2    Later, Whitehead suggested that there may have been two other
witnesses, but the summary judgment record contains nothing from
them. And, in any event, even now, we do not know what they saw
if, indeed, they saw anything.
      A.    The Altercation


      The events giving rise to this case arise out of interactions

between Bonnell and Phillips, who at the time were suitemates at

Longwood.      {ECF No. 63 at      4-5.)   On February 2, 2018, Phillips

and Bonnell had bickered throughout the day.         The altercation at

the core of this case ensued after the latest exchange of words.

Following that exchange, Sutliff directed Bonnell to **cool off" in

her suite.      (ECF No. 51-12 at 1.)      Bonnell followed that advice

and left Phillips behind at the suite that the two shared.

      While walking with Sutliff toward her room and away from

Phillips, Bonnell told Sutliff that he "[sjometimes . . . wish[ed

he] could throw a bottle at his [Phillip's] head." (Id.)        Phillips

said that, although he heard Bonnell say "something" to Sutliff,

he "didn't know       what [Bonnell] said."      (ECF No. 51-11 at 1.)

Phillips, who is much bigger than Bonnell, then pursued Bonnell

into Sutliffs suite, "push[ing Sutliff] out of the way to get to

[Bonnell]."      (ECF No. 51-12 at 1.)       That much is not disputed.

Nor is it disputed that, after Phillips            cornered   Bonnell in

Sutliffs suite, Bonnell and Phillips continued to argue loudly

and in close quarters in Sutliffs suite.

      During    her   investigation,   Whitehead   received   information

about what happened next.       There was some conflict between Phillips

and   Bonnell's views about who engaged in         what posturing once
Phillips entered Sutliff's suite.^                However, considering all of

the evidence given by the three witnesses with firsthand knowledge

(and, according Bonnell the benefit of all reasonable references),

it seems clear that Whitehead had conclusive evidence that Phillips

was the aggressor in the altercation that ensued in Sutliff's

suite.^    The   record    also    shows       that   Whitehead   had   conclusive

evidence that Phillips initiated physical contact with Bonnell by

putting his left hand on Bonnell's neck, picking him up, and

pushing him into a closet where Bonnell's head struck a sharp

object and was cut. (ECF No. 51-11 at 1; ECF No. 51-10 at 1-2.)

      Whitehead     was also aware, and Phillips' witness statement

confirms, that he ^^picked [Bonnell] up by the neck" and ^^slammed

[him] into the closet."       (ECF No. 51-10 at 1; ECF No. 51-11 at 1.)

She   also   knew that, as a result, Bonnell's                head   hit a metal

clothing bar, which cut his head and caused significant bleeding.

(ECF No. 51-10 at 1-2.)           Phillips himself concedes that he "used

[his] left hand and pushed [Bonnell] into the locker around the

neck still       holding   him there" before "[throwing] him to the

ground."     (ECF No, 51-11 at 1.)             It is undisputed that Phillips


3     (See   ECF    No.    51-11    at     1    (Phillips'   witness     statement
explaining that Bonnell "came at [him] and squared up"); ECF No.
51-10 at 1 (Bonnell's witness statement explaining that Phillips
"began pushing himself into [Bonnell]").)

^     On the     whole the    record       shows that Phillips and Bonnell
quarreled; that Bonnell withdrew and went to Sutliff's suite; and
that Phillips followed and pushed Sutliff aside to get to Bonnell.
then picked Bonnell off the floor and again threw him to the

ground.

       According to Phillips, while Bonnell was on the ground, he

picked up a bottle and threw it at Phillips.          Phillips ducked, and

the bottle struck Sutliff on the side of her head.              (ECF No. 51-

10 at 1-2; ECF No. 51-11 at 1-2; ECF No. 51-12 at 1-2.)               Indeed,

there is no real dispute that Whitehead knew that, when Bonnell

threw the bottle, he was on the ground or trying to get up after

having been violently attacked by Phillips, a much larger man.^

       In many cases the extent of Sutliffs injuries ordinarily

would not play much of a role in the probable cause determination,

but it is pertinent to the analysis in this case because an element

of malicious wounding is the intent to permanently maim, disfigure,

or disable.     Sutliffs injury is also pertinent for the additional

reasons   that:   (1)   Sutliff   did   not   seek   medical   care   for   her

injuries, (upon the advice of her mother who is a nurse); and (2)

contrary to the assertion by Whitehead in the Criminal Complaint,

none   of the   witnesses   stated   that Sutliff blacked      out or   had   a


^^large hole" in her head. (See, e.g., ECF No. 51-12 at 2 (Sutliff s

written statement explaining that she ^^started bleeding from the




5    (ECF No. 51-10 at 1 (Bonnell's written statement that he threw
bottle ^Mw]hile [he] was trying to get up"); ECF No. 51-11 at 1
(Phillips' written statement that Bonnell threw it ^^[wjhen he was
on the ground"); ECF No. 51-12 at 1 (Sutliff s statement that
Bonnell threw bottle "as he was getting up, in the fight").)
split in [her] head"); ECF No. 51-10 (not stating that Sutliff

blacked out); ECF No. 51-11 (same).)                Indeed, in her Incident

Report, Whitehead did not claim that Sutliff blacked out and

described Sutliff s head wound as a ^^large gash," not a ^^hole in

her head." (ECF No. 51-6 at 3.)             Nonetheless, in the Criminal

Complaint, Whitehead told the Magistrate that Sutliff ^^has a large

hole in the back side of her skull" and that Sutliff had ^^black[ed]

out" when the bottle hit her.           (ECF No. 51-13 at 1.)        In thusly

reciting   the   nature    of    Sutliffs    wound,    Whitehead     offered   a

statement addressed to the specific intent element of malicious

wounding (with intent to permanently maim, disfigure, disable, or

kill).6

       Also, there is credible evidence that, at the outset of her

investigation, Whitehead jumped to the conclusion that Bonnell had

committed the crime of malicious wounding based largely, if not

solely, on a photograph of Sutliffs wound.                 And, she did that,

even   though,   immediately      before    doing    so,   Sutliff    had   told

Whitehead that the wound did not require stitches and that this

medical    advice   had   come   from   Sutliff s     mother,   a    practicing

hospital nurse, who had seen the picture of the cut.




®      Va. Code § 18.2-51 does not contain the word "permanently,"
but, as explained infra (at pp. 31-32), Virginia law is clear that
the intent element requires intent to permanently maim, disable or
disfigure.
     Thus, the evidence about the nature of Sutliffs wound is

pertinent to:    (1) assessing the validity of what Whitehead said

in the Criminal Complaint about the specific intent element of the

crime of malicious wounding; and (2) determining whether Whitehead

intentionally or with reckless disregard for the truth told the

Magistrate that Sutliff had a ^^hole in the back side of her skull"

and had ^'blacked out" when the record shows clearly that no such

evidence was known to Whitehead when she swore out the Criminal

Complaint.

     B.   The Investigation

     Whitehead's investigation of the altercation between Phillips

and Bonnell began three days after the fact because none of the

people involved called the Longwood Police               Department on the

evening of February 2 when it occurred, a fact that would suggest

to   Whitehead   that     neither      Bonnell,     Phillips,   nor    Sutliff

considered the events to be serious.              In fact, the record shows

that the Longwood Police Department was called by the building

custodial service after one of Sutliff s suite members called that

service to get dried blood off the floor.

     According   to     the   record    on   summary   judgment,      Whitehead

interviewed Sutliff, Phillips, and Bonnell in that order.''              Those




     Madison Lantz ("Lantz") was also interviewed when Sutliff was
interviewed.   Lantz had no knowledge of the altercation between
Phillips and Bonnell, but, afterward, she helped Sutliff wash the

                                       8
interviews were recorded on a body camera that Whitehead wore.®

On February 6, 2018, Sutliff, Phillips, and Bonnell gave witness

statements.      These   video   and   written statements constituted the


evidence from those with firsthand knowledge that was known to

Whitehead when she filled out the Criminal Complaint, at least

insofar as the summary judgment record is concerned.®          It is thus

necessary fully to appreciate what those recorded interviews and

witness statements made known to Whitehead.


            1.    Interviews of Sutliff, Phillips, and Bonnell:     Body
                  Camera


     The following is a summary of what the recorded interviews

show:




wound and took a photograph of it.          She also drove Bonnell to the
hospital the next morning.

®    Bonnell argues that the recordings show that Whitehead, from
the outset, was not seeking the truth, but, instead, was intent on
charging Bonnell with malicious wounding. That is a disputed fact
issue for the jury to resolve.

®    Attached to Whitehead's motion for summary judgment is an
affidavit (Whitehead's married name is Giuriceq), (ECF No. 46-1).
In it, Whitehead summarized the interview with Phillips. The video
recording of that interview will be considered, not Whitehead's
summary in that affidavit.    Whitehead also says that she spoke
off-the-record with Sutliff and Lantz, but she reports no substance
at all, just that the conversation occurred.

        Whitehead filed another affidavit (ECF No. 69-1) in response
to a motion in limine.           There she says that, before February 9,
she spoke with a resident advisor, Michael Carpenter, and Donnie
Redd. Again, Whitehead reports no substance. And, the affidavit
is not part of the summary judgment record.      It will not be
considered.
               (a)   Interview of Sutliff

     During the interview, Sutliff described the incident, telling

Whitehead, in pertinent part:

          [T]hey started fighting over there and one of
          them [Bonnell] ended up bleeding because they
          [Bonnell] hit their head.    And then one of
          them [Bonnell] was trying to stop the other
          one [Phillips], so they [Bonnell] threw
          something. And instead of hitting the other
          person, they [Bonnell] hit me in the head.
          And . . . it hit me over here on the, side of
          the head and it kind of split my head open a
          little   bit.   And   I   went in   there   and   I   was
          holding my head and I was like, "God, my head
          really hurts," and then I pulled my arm down.
          It was covered in blood. So I started freaking
          out.     And then they took me into the
          bathroom - she did [pointing to Lantz]. And
          she tried to wash off some of the blood to see
          where it was coming from and stuff.          And then
          to get, like, the light on it, she - I, like,
          laid down right over here, and that's why it's
          all sticky over there.

(See ECF No. 51-7 ("BWC Video 1") at 00:50-01:35; ECF No. 46-5

("Trans. BWC Video 1") at 2:10-25 (emphasis added).)                  Later in

the interview, when asked why Bonnell threw the bottle, Sutliff

stated:


          [0]ne of them [Phillips] was bigger than the
          other [Bonnell]. And, I mean, the smaller guy
          knew what he was getting himself into when it
          started.   But, like, obviously, the bigger
          guy's going to do a little bit more damage.




10
     The bracketed names for the person referred to by Sutliff as
"they" are supplied from the context and by the..references Sutliff
made in the video recording.



                                    10
            So, like, he was slinging him every . . . which
            way.


(See BWC Video 1 at 07:18-07:29; Trans. BWC Video 1 at 16:8-14.)

     When asked about her injury, Sutliff said that she had called

her mother, who is a nurse, and (using Facetime) showed the injury

to her mother.     (See BWC Video 1 at 02:11-02:42.)   Sutliffs mother

advised her not to go to the hospital.    (See id.)    Further, Sutliff

described her injury as ^^it wasn't that big," "it already healed

a lot," and "it had already stopped bleeding for the most part."

(See id.)

     The video recording shows that, at this point, Whitehead

stated, "this is malicious wounding" and "this is a felony," a

statement that she later repeated during the interview.       (See id.

at 03:05-03:10, 15:15-15:18.)     When Officer Hardy (who accompanied

Whitehead) described the injury as "you got a good-sized gash,"

Sutliff responded, "you can look at it now[;] it is pretty much

cleared up." (S^          at 03:17-03:22.)   And, later Sutliff again

stated that her injury "wasn't . . , bleeding that bad," "I didn't

need stitches," and "my head's fine now."         (See id. at 05:07-

05:22; Trans. BWC Video 1 at 10:25-11:3, 11:16-17.)ii

     The recorded interview with Sutliff and Lantz also shows that

Whitehead was advised that Bonnell was injured; that Lantz took




     At no point did Sutliff state that she had lost consciousness
or blacked out.



                                   11
him to the hospital; and that he had a slight concussion and needed

staples, but that it was too late to apply them.              (See BWC Video

1 at 04:39-04:55; Trans. BWC Video 1 at 9:21-10:10.)                Lantz then

showed Whitehead a picture of Bonnell's injuries that showed a

wound to his head.      (See BWC Video 1 at 04:55-04:57.)                 Later,

Whitehead described Bonnell as the ^'boy with big gash in his head."

(See id. at 09:30-09:32; Trans. BWC Video 1 at-21:13-14.)

                (b)    Interview with Phillips

       Immediately   after   her    interview     with   Sutliff    and   Lantz,

Whitehead interviewed Phillips.               (See BWC Video 1 at 17:00.)

During that recorded interview, Phillips described the incident,

stating in pertinent part:

           I overheard him in the hallways.     He said
           something about me.  He said my name.   So I
           went outside in the hallway and I confronted
           him - or, I tried to, and he went into the
           room who you just spoke to, Carie and Madison.
           And I went into their room and I was like,
           ^^Ben, what'd you say?" And then he came, like,
           straight up at me and, like, started chesting
           me up. He was like, ^^You want to start this
           right here, right now?" And I was like ^^Ben,
           what did you say?" That's the only reason why
           I went over there, just to see what he said.
           And again, he was persistent on fighting. So
           I did - I put my hands on him, he put - he
           pushed me back, and I picked him up and threw
           him on the ground.   And then after that, he
           had a bottle and he tried to hit me with it
           and I ducked.     And that's when he hit the other
            girl in the . . . head.

(Id.   17:25-18:08;    Trans.      BWC   Video   1,   40:25-41:17    (emphasis

added).)



                                         12
                 (c)    Interview with Bonnell

       Whitehead then    went to interview     Bonnell.      She met Bonnell


and asked him for his student identification.             (See ECF No. 51-1

(^mitehead Dep.") at 34:17-22; ECF No. 51-8 (^'BWC Video 2").)

Seconds after meeting Bonnell, and when he went back into the room

to get his student identification, Whitehead told Officer Hardy

^^[h]e is getting ready to lie.        You see that look on his face?"

(BWC Video 2 at 00:58-01:02; ECF No. 46-6 (^^Trans. BWC Video 2")

at 2:7-8.)12

       During his recorded interview, Bonnell told Whitehead:

           So at about I guess 10:00 that night, I was in
           the girls' suite down the hall hanging out
           with them. My former roommate had come in so
           we all went back to my room to see him. And
           I don't remember what we were arguing over.
           But at that point, leaun [Phillips] and I
           started bickering over something. . . . I left
           after that and walked back down the hall with
           the girls, went back to their room, heard him
           yelling after me. He came into the suite. I
           walked up to him to talk to him. He started
           pushing up against me. That point, he picked
           me up and slammed me into one of the girl's
           closets. My head hit the metal clothing bar
           there.   Picked me up again, slammed me onto
           the floor. At that point, I picked up a bottle
           to defend myself. I guess that came out of my
           hand at some point and hit Carie [Sutliff],
           one of the girls.

(BWC   Video   2 at    01:44-02:44;   Trans.   BWC   Video    2   at   2:17-3:7

(emphasis added).)      Later in the interview Bonnell repeated:



^2     Whatever prompted Whitehead to pass this judgment is not
evident on the video recording.


                                      13
was trying to defend myself at that point.           I mean, he was hurting

me."    (BWC Video 2 at 11:01-11:06; Trans. BWC Video 2 at 12:2-3.)

       After Bonnell gave his description of the incident, Whitehead

told   Bonnell that    his    description    was    inconsistent     with   what

Phillips had said (saying erroneously that Phillips had asserted

that Bonnell put his hands on him first).              (See BWC Video 2 at

03:10-03:34, 08:33-08:38; Trans. BWC Video 2 at 3:14-22.)              Bonnell

explained:

            [0]ne of the girls tried to stop him coming
            into the suite.        He pushed her out of the way.
            I was just standing there when he started
            pushing up on me. It wasn't a fight I wanted
            to happen. That's why I left my room in the
            first place.   And, I mean, I never would've
            gotten physical with him.

(BWC Video 2 at 03:39-03:55; Trans. BWC Video 2 at 3:24-4:5.)               And

again, with the investigation still incomplete, Whitehead can be

heard reiterating that Bonnell had committed malicious wounding,

a felony, the conclusion on which she had fastened early in the

interview with Sutliff.        (See BCW Video 2 at 04:20-04:25, 06:29-

06:30; Trans. BWC Video 2 at 4:15-17.)

            2.     Wribten    Statements     of    Sutliff,    Phillips,    and
                   Bonnell


       On   February   6,    the    investigation    into     the   altercation

continued.       Whitehead   secured    written    statements from     Sutliff,

Phillips, and Bonnell.       Each is set out verbatim below.




                                        14
                (a)   Sutliff Statemen-b

         Throughout the day they had both        been
         bickering to each other. After their friend
         Peter got off the elevator they kept talking
         to each other rudely. Ben was walking to my
         room   and   told   me   ^sometimes I   wish   I   could
         throw a bottle at his (leuan) head.'           At this
         point, I told him to go in my suite alone to
         cool off.     I was still in the hall and leuan
         came storming down the hall saying ^what was
         that bitch' reffering [sic] to Ben. I tried
         to stop him from coming in and he pushed me
         out of the way to get to Ben.    As they saw
         each other the fight broke out.    During the
         fight leuan had slammed Ben and as he was
         getting up, in the fight, Ben took the bottle
         of Maddog and threw the bottle to hit leuan
         but it came across the room to hit me instead
         when leuan had ducked to miss it. The bottle
         had hit me on the right side of my head.            The
         bottle hit the ground and I started bleeding
         from the split in my head.

{ECF No. 51-12 at 1-2 (emphasis added).)

                (b)   Phillips Statement

         Ben said something about me in the hallway
         going into 702 but at the time I didn't know
         what he said.       So I followed him into the 702
         suit [sic] to ask him about what he had said
         about me at the time.       Once I entered the suit
         [sic] I repeatedly keep asking ^Ben what did
         you say?' Before I entered room 702 Ben came
         at me and squared up and repeatedly asked me
         if I wanted to fight and if I wanted to fight
         right now.   I asked one more time before he
         repeated what he said previously, still
         squaring up. Once he said the comments again
         I used my left hand and pushed Ben into the
         locker   around the neck still holding him
         there.   Once I did that he then put his hands
         around my neck leaving marks and some blood.
         %en X felt the pain I grabbed Ben and threw
         him to the ground. His head hit the ground and
         was cut. mien he was on the ground he picked



                                    15
         up the bottle next to him and attempted to
         throw it at me.          Once I saw him in action to
         throw the bottle at me I then ducked               Once I
         ducked the bottle went passed [sic] me and hit
         Carie    in   the   head.    After   that   we   went   our
         separate ways. I stayed behind to help Carie
         any way I could and Ben went home.    I later
         found out that night that Ben told the people
         in the suit [sic] that if he was to find an
         empty bottle        he   would smash it against my
          head.


{EOF No. 51-11 at 1-2 (emphasis added).)

                (c)     Bonnell Statement

         On Feb.         I had been hanging out with friends
         in the room down the hall.           We went back to my
         room to       meet my former roommate who was in
         town for      the weekend. While in my room I went
         to talk       to leuan my suitemate.     We began
         arguing.        I as well as the girls and Peter
         left. I       heard leuan yelling after me. I re-
         entered the suite area because we had walked
         in. He began pushing himself into me and the
         [sic] picked me up by the neck, slammed me
         into     the closet and my head hit the metal
         clothing bar.   He picked me up again by the
         legs and slammed me onto the ground. While I
         was trying to get up I picked up a glass bottle
         to defend myself which came out of my hand and
         hit Carie Sutliff. The fight diffused at that
         point, and I returned to my room after someone
         said I had a cut on the back of my head.     I
         returned to the suite to get my phone and saw
         Carie and her suitemates in the bathroom and
         asked if she was okay.           Her suitemates asked
         me to leave.        So I called a friend in Fraiser
         to stay there the night. I later returned to
         get medication from my room and briefly talked
         to Carie.       I had Madison and her friend take
          her to the ER the next morning, then headed
          home for the weekend.

(ECF No. 51-10 at 1-2 (emphasis added).)




                                     16
           3.    The Reporh o£ hhe Resident Advisor

      In addition to the video interviews of, and written statements

made by, the three people with firsthand knowledge, before February

9 when she filed the Criminal Complaint, Whitehead had received,

but not read,     ^ report from Michael Carpenter, the Resident

Advisor (^^RA") for the dormitory.

      Carpenter also interviewed Bonnell, Phillips, and Sutliff in

that order.      Carpenter issued a report on "February 5, 2018.

Because Whitehead did not read the RA's report before she filed

the Criminal Complaint, she cannot have considered its contents,

and   thus it could     not   have   been   part of   her    probable   cause

determination.    Nonetheless, the RA's report can be considered as

evidence that, had Whitehead considered it, it would have been

material to an assessment of: (1) the credibility of Bonnell,

Phillips, and Sutliff; and (2) whether there was probable cause to

support the elements of the crime of malicious wounding, which, as

of February 6 (and early in her investigation), Whitehead appears

to have decided was a crime that Bonnell had committed.

      Carpenter's report of the interviews is set out below.

                 (a)   Report of Interview with Bonnell

           Resident Bonnell claimed that on the night of
           Friday,     February   2,    Resident   Bonnell    and

      The motion for summary judgment was argued on the first day
of the Final Pretrial Conference, and there was follow-up on the
second day.     Whitehead's counsel represented that Whitehead had
received, but had not read, the RA's report before February 9.

                                       17
         Resident Phillips had gotten into a             heated
         discussion and Resident Bonnell made a comment
         under his breath while entering the suite of
         Resident Carie Sutliff (L00399074, Curry 704).
         Resident Phillips then asked Resident Bonnell
         in a heated manner ^what did you say?' While
         in the suite of Curry 702/704/706, Resident
         Phillips then picked up Resident Bonnell and
         slammed the head on the door, which then
         caused Resident Bonnell to bleed from,the back
         of the head.    Resident Phillips then, while
         still   holding   Resident  Bonnell,   slammed
         Resident Bonnell on the ground, causing the
         resident to hit his head on the ground.
         Resident Bonnell then attempted to use a glass
         bottle to defend against Resident Phillips,

(ECF No. 51-3 at 1-2 (emphasis added).)

              (b)   Report of Interview with Phillips

         Resident Phillips informed     Carpenter that
         both Resident Phillips and Resident Bonnell
         had been bickering and Resident Bonnell said
         a statement in the 7th floor hallway in which
          was inaudible to Resident Phillips.          Resident
         Phillips then asked ^what did you say?' while
         following Resident Bonnell into the suite of
         702/704/706. Resident Phillips asked Resident
         Bonnell ^what did you say?' Resident Phillips
         was then challenged by Resident Bonnell who
         had been saying. Mo you want to start this?'
         Resident Phillips then stated,    just want to
         know what you said.' Resident Bonnell said in
         reply, ^let's do this now.' Resident Bonnell
         then   squared   up  to   Resident   Phillips.
         Resident Phillips then put the hands of the
         resident   on   the   neck    of   Resident   Bonnell.
         Resident Bonnell then also put his hands on
         Resident Phillip's [sic] neck.       Resident
         Phillips then picked up Resident Bonnell and
         *threw him on the ground.' Resident. Bonnell
         then grabbed a bottle and attempted to throw
         it at Resident Phillips but Resident Phillips
          ducked and Resident Sutliff was hit.

(Id. at 2 (emphasis added).)



                                  18
              (c)     Report of Interview with Sutliff

         Resident     Sutliff   stated   that   the   conflict
         began down the hall with an exchange of words.
         Resident Sutliff advised Resident Bonnell to
          *cool down' in Resident Sutliffs room.        While
         walking to Resident Sutliffs room, Resident
         Bonnell muttered under the resident's breath
             wish I could throw this bottle at you.'
         Resident Phillips then became angry and asked
         ^what did you just say?'     Resident Bonnell
         then entered the suite of 702/704/706 as
         Resident Sutliff then attempted to prevent
         Resident Phillips from entering the suite but
         was pushed out of the way by Resident
         Phillips.  Resident Phillips then approached
         Resident Bonnell and asked angrily ^what did
          you say?'    The exchange then intensified and
         Resident [Phillips] then picked up Resident
         Bonnell and slammed Resident Bonnell against
         the door of room 702. Resident Phillips then
         slammed Resident Bonnell's body and-head on
         the floor. Following, Resident Phillips then
         picked up Resident Bonnell, who was laying on
         the floor motionless, and ^hugged him and
         tried to grab for his neck' as claimed by
         Resident Sutliff and Lantz.       Resident Bonnell
         then picked up a glass bottle to try to hit
         Resident [Phillips] with to escape. Resident
         Bonnell then slipped the bottle and hit
          Resident    Sutliff instead.     Resident    Sutliff
         then bled, as well as Resident Bonnell.

(Id. at 3 (emphasis added).)

     This then is the record from those with firsthand knowledge

of the incident and the evidence that was known to Whitehead when

she filed the Criminal Complaint.


     During the Final Pretrial Conference, while discussing
objections to evidence that she intended to offer at trial,
Whitehead's counsel identified other (non-recorded) interviews of
Phillips, Bonnell, and Sutliff that were made on February 6 when
the witnesses came in to give their written statements. In this
discussion, Whitehead, for the first time, said that Sutliff had

                                   19
          4.    The Incident Report

     Whitehead completed an Incident Report               {ECF No. 51-6) on

February 6.    It appears that Whitehead took the Incident Report

with her to visit the Commonwealth's Attorney and the Magistrate

to file the Criminal Complaint.              In pertinent part, Whitehead's

Incident Report says:

          Carie [Sutliff] states that on Friday night,
          February 2, she and her suite mates were
          hanging out with some friends. Two males from
          the same hall came into their suite and were
          arguing.  Carie states that these two have
          been having personal issues since school
          started.  She advised that Benjamin Bonnell
          was in the hall area          of her suite and leuan
          Phillips came in to speak with him.   After
          some arguing and chest thumping, a physical
          altercation ensued. Phillips shoved Bonnell
          off of him and Bonnell continued to get in
          Phillips [sic] face. Phillips slammed Bonnell
          down on the floor cutting his head open. As
          Phillips tried to leave the room, Bonnell
          picked up an alcohol bottle and threw it
          missing Phillips, and striking Carie in the
          back of the head.       Both Carie and Bonnell were
          bleeding heavily from their heads.



          Carie had a pretty large gash in her head but
          refused    stitches     for    fear    that   they   would
          shave her head.   She went home to let her
          mother who is a nurse check it out the next
          morning.     Madison [Lantz] took Bonnell to the
          ER to have his head checked.             He had a mild
          concussion    and   a    laceration      that   was   not



used the phrase "when I came to," a phrase used as the predicate
for Whitehead's assertion in the Criminal Complaint that the bottle
"caus[ed] her [Sutliff] to black out." (ECF No. 51-13 at 1; see
also ECF No. 70 at f 5.) That statement, however, is not part of
the record on summary judgment.


                                        20
           stitched due to the amount of time that had
           passed.

                                       ★   ■it    ★




           I spoke with leuan Phillips in his room and he
           advised      that    he   and         Bonnell     had    not    been
           getting along and that on Friday night he
           heard Bonnell talking about him in the hallway
           and   went    out to      see   what        he   said.     He   saw
           Bonnell enter the girls [sic] suite and went
           to confront him.  He stated that once he got
           in the room Bonnell immediately jumped in his
           face hitting him with his chest saying he
           would fight him.    He says that he just kept
           asking him what he had said about him. Bonnell
           proceeded to get in his face and swing at him
           so he picked him up and basically slammed him
           down on the floor causing him to hit his head.
           Phillips stated that he was attempting to
           leave the girls [sic] room when Bonnell threw
           the bottle hitting Carie in the head.



           Bonnell states he was in the girls [sic] room
           and   that     Phillips     came           in    unprovoked     and
           jumped in his face.             He stated that he tried
           to back up and Phillips body slammed him twice
           hitting his head on the closet. He" got up,
           grabbed the bottle and attempted to throw it
           at Phillips but hit Carie instead.

(EOF No. 51-6 at 3.)      The summary judgment record does not reflect

how much, if any, of the Incident Report was shared with the

Magistrate.      Nor is any reference made to it in the Criminal

Complaint the Magistrate signed.                 It is, however, significant that

the   Incident   Report    is    considerably               different     than    what the

witnesses told Whitehead.            For example, Phillips told Whitehead

that he initiated physical contact whereas Whitehead says that

Bonnell did.     (Compare ECF No. 51-11 and Trans. BCW Video 1 at


                                           21
40:25-41:15, with ECF No. 51-6 at 3.)       Also, the Incident Report

says that "[a]s Phillips tried to leave the room, Bonnell picked

up an alcohol bottle and threw it."     (ECF No. 51-6 at 3.)    No one,

not even Phillips, said that Bonnell threw the bottle as Phillips

was leaving the room.    Later in the report Whitehead repeats that

statement, attributing it to Phillips.      Id.

          5.    The Criminal Complaint

     In filing the Criminal Complaint, Whitehead initiated the

allegedly malicious prosecution that is the predicate for COUNT I.

     The Criminal Complaint stated in full:

          Accused was involved in a physical altercation
          with a suite-mate.    During the altercation,
          accused was thrown to the ground and upon
          standing he grabbed a glass liquor bottle. He
          threw this bottle at the subject he was
          fighting but missed him, striking a nearby
          female in the head causing her to black out.
          Female has a large hole in the back side of
          her   skull.   Minutes   before   the   altercation
          started, the accused told the female that was
          hit that he "wished he could throw a bottle @
          his head" referring to the subject he           was
          involved in the altercation with.

(ECF No. 46-14 at 3.)

     C.   Whitehead's Response

     Whitehead's affidavit in support of summary judgment repeats

the version of events that she recites in the Incident Report.

(ECF No. 46-1.)    Thus, she insists that Phillips told her that

Bonnell initiated the physical fight.       And, Whitehead offers an

affidavit from her supervisor, R, Stuart Raybold, who avers that


                                   22
Whitehead "provided a full recitation of all statements given by

participants and witnesses to this incident to the Assistant

Commonwealth's Attorney, including Bonnell's statements."                   (EOF

No. 46-3 at SI 11.)       In sum, Whitehead contends that she accurately

summarized in the Criminal Complaint what she had been told by the

witnesses.    Whitehead also included with her motion the various

witness statements.        And, it is fair to say that she denied making

in the Criminal Complaint any misrepresentations or omitting any

material information.


      Whitehead's     summary     judgment       motion   must   be   decided   in

perspective of this record.

II.   SUMMARY JUDGMENT STANDARD


      Under   Fed.   R.    Civ.   P.   56,   a   court "shall     grant   summary

judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law."      Fed. R. Civ. P. 56(a).           A court may only enter

summary judgment if "there [is] no genuine issue as to any material

fact, since a complete failure of proof concerning an essential

element of the nonmoving party's case renders all other facts

immaterial." Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)

(internal quotation marks omitted).

      When reviewing a motion for summary judgment, a court must

interpret the facts and any inferences it draws from them in the

light most favorable to the nonmoving party.              See Matsushita Elec.


                                        23
Indus» Co. v« Zenith Radio Corp., 475 U.S. 574, 587 (1986); Lee v.

Town   of      Seaboard,    863    F.Sd   323,   327   (4th    Cir.   2017).   To

successfully oppose a motion for summary judgment, the nonmoving

party must show that there are specific facts that create a genuine

issue for trial.           See Anderson v. Liberty Lobby, Inc., 477 U.S.

242,     250     (1986).          However,     "[c]onclusory     or   speculative

allegations do not suffice to oppose a properly supported motion

for summary judgment, nor does a mere scintilla of evidence."

Matherly v. Andrews, 859 F.3d 264, 280 (4th Cir. 2017) (quoting

Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir.

2002)) (internal quotation marks omitted).               Consequently, summary

judgment is appropriate where "the record taken as a whole could

not lead a rational trier of fact to find for the non-moving

party . . . ."       United States v. Lee, 943 F.2d 366, 368 (4th Cir.

1991).

III. BONNELL'S       COMPLAINT      AND   WHITEHEAD'S    THEORIES     OF   SUMMARY
       JUDGMENT


       A.      Bonnell's Complaint

               1.   The Claim in COUNT I


       The gravamen of COUNT I in Bonnell's Complaint is that:

               Whitehead   instituted  criminal   proceedings
               against Plaintiff, wholly without probable
               cause, upon false, incomplete, and misdirected
               information    provided   to   the   Assistant
               Commonwealth [sic] Attorney and Magistrate,
               with actual malice, reckless disregard for




                                          24
           Plaintiff's     rights,    and    intent   to   injure
           Plaintiff.

(ECF No. 1 at H 2.)       Also, the Complaint charges that Whitehead

made false statements in the Criminal Complaint.            (Id. at 5 48.)

And, later it is alleged that Whitehead "purposefully concealed

important and material facts regarding the incident, including,

but not limited to, Mr. Bonnell's actions in self-defense . . . ."

(Id. at 5 67.)     All of these assertions are made in support of

COUNT I.


     The allegedly false statements contained within the Criminal

Complaint include:

           (1)   that Bonnell was standing when he threw
                 the bottle;

           (2)   that Sutliff blacked out; and

           (3)   that Sutliff had a "large hole in the
                 back side of her skull."

(ECF No. 1 at 1 48.)      The alleged omitted material information was

that:


           (1)   Phillips,    who    was    considerably   larger
                 than Bonnell, was, according to all the
                 evidence (except Phillips' statement)
                 the aggressor in the altercation (he
                 followed Bonnell into Sutliffs suite and
                 pushed her aside to get to Bonnell);

           (2)   Phillips initiated the physical contact
                 between the two;


           (3)   that, when Bonnell was "laying on the
                 floor motionless," Phillips picked him up
                 by his legs and threw him to the floor
                 again;



                                      25
           (4)   Phillips confirmed that Bonnell was "on
                 the ground" when Bonnell "picked up the
                 bottle next to him and attempted to throw
                 it at [Phillips];" and

           (5) Bonnell was injured by Phillips.

(See ECF No. 51 at 10-11, 28.)

           2.    Bonnell's Burden


     To prevail on COUNT I, Bonnell must prove, by a preponderance

of   the   evidence,       that     Whitehead    "(1)    caused     (2)    a

seizure . . . pursuant to legal process unsupported by probable

cause, and (3) criminal proceedings terminated in [his] favor."

Evans V. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012),           And, where,

as here, the plaintiff's claim is that the warrant was procured by

misrepresentation    or    omission,   Bonnell   must    also   prove    that

"[Whitehead] deliberately or with a ^reckless disregard for the

truth' made     material   false   statements   in   [her]   affidavit   [the

equivalent of a Criminal Complaint] or omitted from that affidavit

^material facts with the intent to make, or with reckless disregard

of whether they thereby made, the affidavit [Criminal Complaint]

misleading.'"     Miller v. Prince George's Cty., 475 F.3d 621, 627

(4th Cir. 2007) (quoting Franks v. Delaware, 438 U.S. 154, 171

(1978); United States v. Colkley, 899 F.2d 297, 300 (4th Cir.

1990)) (internal citations omitted).

     In this context, the plaintiff must do more than show that

the decision to include or "not to include certain information in



                                     26
the affidavit" was deliberate.        Colkley, 899 F.2d at 300.           Instead,

to prove that the officer acted deliberately or with a reckless

disregard for the truth, Bonnell must show that Whitehead made

false statements or omissions that were ^'designed to mislead, or

that [were] made       in reckless disregard of            whether they would

mislead, the magistrate."        Id. at 301 (internal emphasis omitted).

In   other    words, the false statement           or   omission    must be "the

product of a deliberate falsehood or of reckless disregard for the

truth."      Id. (quoting Franks, 438 U.S. at 171) (internal quotation

marks omitted).

       And,   of   course, "to     violate    the    Constitution,       the   false

statements or omissions must be ^material,' that is, ^necessary to

the neutral and disinterested magistrate's finding of probable

cause.'"      Miller, 475 F.3d at 628 (internal alteration omitted).

A determination of materiality is made by excising "the offending

inaccuracies and insert[ing] the facts recklessly omitted, and

then    determin[ing]     whether    or      not    the   ^corrected'      warrant

affidavit      would   establish    probable        cause."        Id.   (internal

quotation marks omitted).

       Falsity is self-explanatory.          Reckless disregard

              can be established by evidence that an officer
              acted with a high degree of awareness of a
              statement's probable falsity[;] that is, when
              viewing all the evidence, the affiant must
              have entertained serious doubts as to the
              truth of his statements or had obvious reasons
              to doubt the accuracy of the information he


                                      27
            reported.     With  respect   to  omissions,
            ^reckless disregard' can be established by
            evidence that a police officer failed to
            inform the judicial officer of facts he knew
            would negate probable cause.

Id. at 627 (internal citations, quotation marks, and alteration

omitted).

            3.   Probable Cause


     Probable cause is a "commonsense, nontechnical" concept that

deals "with the factual and practical considerations of everyday

life on which reasonable and prudent men, not legal technicians,

act."   Qrnelas v. United States, 517 U.S. 690, 695 (1996) (quoting

Illinois V. Gates, 462 U.S. 213, 231 (1983)) (internal quotation

marks omitted).    Probable cause is determined by a "^totality-of-

the-circumstances' approach."      Smith v. Munday, 848 F.3d 248, 253

(4th Cir. 2017).    "An officer has probable cause for arrest when

the facts and circumstances       within the officer's   knowledge are

sufficient to warrant a prudent person, or one of reasonable

caution, in believing, in the circumstances shown, that the suspect

has committed . . . an offense."        Burrell v. Virginia, 395 F.3d

508, 514 (4th Cir. 2005) (quoting Wilson v. Kittoe, 337 F.3d 392,

398 (4th Cir. 2003)) (internal quotation marks and alteration

omitted).    When determining whether probable cause exists in a

given case, a court must "limit [its] consideration to only those

facts and circumstances known to the officer at the time of the

arrest."    Wilson, 337 F,3d at 398 (quoting Smith v. Tolley, 960 F.


                                   28
Supp. 977, 994 {E.D. Va. 1997)) (internal quotation marks and

alteration omitted).

     It is well to recall that offenses "consist of the essential

elements of the crime."      United States v. Brown, 119 Fed. App'x

494, 498 (4th Cir. 2005) (quoting United States v. Harris, 128

F.3d 850, 854 (4th Cir. 1997)) (internal quotation marks omitted).

And, it is settled that a "criminal law provision is made up of

material elements.     These are the pieces of the crime, each of

which must be proven beyond a reasonable doubt to the fact finder

in   the   case."    Jens    David   Ohlin,    Criminal   Law:   Doctrine,

Application, and Practice 20 (2d ed. 2018) (internal emphasis

omitted).     Furthermore,    the    Due   Process   Clause   requires   the

prosecution to prove beyond a reasonable doubt each element of the

offence.    Patterson v. New York, 432 U.S. 197, ..215 (1977) (noting

that Supreme Court "held that a State must prove every ingredient

of an offense beyond a reasonable doubt, and that it may not shift

the burden of proof to the defendant by presuming that ingredient

upon proof of the other elements of the offense"); see also Kevin

F. O'Malley, Jay E. Grenig, & Hon. William C. Lee, Fed. Jury

Practice & Instructions 161 (6th ed. 2008) ("The burden is always

upon the prosecution to prove guilt beyond a reasonable doubt.").

      To support issuance of a warrant for arrest, "[e]vidence

sufficient to secure a conviction is not required, but probable

cause exists only if there is sufficient evidence on which a


                                     29
reasonable officer at the time could have believed that probable

cause existed for the arrest."         Hupp v. Cook, 931 F.Sd 307, 318

{4th Cir. 2019).         In other   words, "[pjrobable cause does not

require the same type of specific evidence of each element of the

offense as would be needed to support a conviction."             Sennett v.

United States, 667 F.3d 531, 535 (4th Cir. 2012) (quoting Adams v.

Williams,   407   U.S. 143, 149 (1972)) (internal quotation marks

omitted).   Nonetheless, it is necessary to "examine the elements

of [the given] crimes and determine whether a reasonable officer

could believe, in light of the contours of the offense at issue,

that probable cause exists to arrest that person."              Guerrero v.

Deane, 750 F. Supp. 2d 631, 651 (E.D. Va. 2010) .. (quoting Rogers v.

Pendleton, 249 F.3d 279, 290 (4th Cir. 2001)) (internal quotation

marks   omitted).       Put   differently, "to determine      whether   [the

officer] had probable cause to lawfully arrest [the accused], a

reviewing court necessarily must relate the events leading up to

the   arrest to   the    elements   of the   offense   that   [the   officer]

believed was being or had been committed."         Hayes v. City of Seat

Pleasant, 469 Fed. App'x 169, 172 (4th Cir. 2012); see also Rogers

V. Stem, No. l:12-cv-976, 2013 WL 3338651, at *5 (E.D. Va. July 2,

2013) (discussing how probable cause assessments "must be made

within the context of the specific offense under consideration,

which requires this Court to consider centrally the elements of

the crimes charged.").



                                     30
       In sum, it is beyond question that a showing of probable cause

requires some support for every element of the charged offense.

       In this case, the arrest was for a violation of Virginia's

malicious wounding statute, found in § 18.2-51 of the Code of

Virginia.      That statute provides:

              If any person maliciously shoot, stab, cut, or
              wound any person or by any means cause him
              bodily injury, with the intent to maim,
              disfigure, disable, or kill, he shall, except
              where it is otherwise provided, be guilty of
              a Class 3 felony.      If such act be done
              unlawfully but not maliciously, with the
              intent aforesaid, the offender shall be guilty
              of a Class 6 felony.

Va. Code § 18.2-51.^5

       The text of Va. Code § 18.2-51 is that the wounding must be

accomplished with ^^the intent to maim, disfigure, disable, or

kill," and the Supreme Court of Virginia has made clear that "[t]o

be guilty of malicious wounding, a person must also intend to

permanently,      not    merely      temporarily,   harm   another    person."

Burkeen v. Commonwealth, 286 Va. 255, 259 (2013) (quoting Johnson

V. Commonwealth, 53 Va. App. 79, 101 (2008)) (internal quotation

marks and alterations omitted) (emphasis added)              see also Dawkins



^5     Whitehead's discussion of the statute makes no mention of the
^^permanently" requirement.

       Indeed,    this   requirement       that   the   defendant    intend   to
^^permanently" harm another person is so well-established that
Virginia's Model Jury Instructions state explicitly that the
prosecution must prove beyond a reasonable doubt that the wounding
"was   with    intent    to   kill   or   permanently   maim,   disfigure,    or


                                          31
V. Commonwealth, 186 Va. 55, 62 (1947) (noting that ^^actions of

the   defendant     in       breaking     the    nose    of   [the    victim],     and

particularly       in    kneeing    his        genital    organs,     were     actions

peculiarly calculated to disfigure, or disable, and permanently

disable"); Lee v. Commonwealth, 135 Va. 572, 578 (1923) (explaining

that "disfigure" means permanent disfigurement); Johnson, 53 Va.

App. at 101 (requiring intent to permanently harm); Campbell v.

Commonwealth, 12 Va. App. 476, 484 (1991) (noting that "[t]he word

Misfigure'     means     a    permanent    and    not    merely   a   temporary    and

inconsequential disfigurement.             Similarly, the word Misable' must

refer to a permanent, not a temporary, disablement." (quoting Lee,

135 Va. at 578) (internal citation and quotation marks omitted)).

      In   order    to   prove     that    a    person    committed    a     malicious

wounding, therefore, the Commonwealth must prove that the person:

(1) caused, (2) a wound or bodily injury, (3) maliciously, and (4)

with the intent to kill or to permanently maim, disfigure, or

disable.    Virginia Model Jury Instructions—Criminal, No. 37.100

(2016).    Here, there is no intent to kill alleged or argued.                    And,

the other element of intent is not satisfied without proof that

the intent was to "permanently maim, disfigure, or disable."




disable."    Virginia Model Jury Instructions—Criminal, No. G37.100
(2016).


                                          32
     B.       Whitehead's Motion for Siunmary Judgment

        Whitehead makes two arguments that she says warrant granting

summary judgment in her favor.              Each will be addressed in turn.

              1.   Probable Cause


        First, Whitehead argues that she *Mid not violate Plaintiff's

constitutional rights because, as a matter of law, she had probable

cause    to   believe    that   a   crime    was   committed       at   the   time   she

petitioned for a warrant for Plaintiff's arrest."                        (DEFENDANTS'

MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT, EOF No. 46

("Defendants' Opening Brief") at 1.)               According to Whitehead, "The

Undisputed     Facts     Demonstrate    that       Probable     Cause    Existed     for

Plaintiff's Arrest."        (Id. at 14.)       And, to understand Whitehead's

theory, it is useful here to recite in detail Whitehead's rationale

for that assertion.        Whitehead's brief thus says that:

              During    the   course    of   the    Initial
              Investigation, Officer Whitehead received the
              following information from the witne"sses and
              participants:

                   1.     Following an argument, [Bonnell]
                          threated to hit Phillips in the head
                          with a bottle.

                   2.     No    more    than       a     minute     later,
                          [Bonnell] threw a glass wirte bottle
                          at Phillips, but missed and struck
                          Sutliff in the head.

                   3.     The wine bottle              injured Sutliff,
                          causing a wound              that produced a
                          substantial amount of blood.

              These     three   facts       address       the     -elements
              required    to    prove   a      malicious        wounding.


                                        33
           First, [Bonnell's] throwing of the bottle was
           an intentional act causing bodily injury to
           another.    Second, Sutliffs injuries were
           consistent with a ^^wound" as they involved a
           break of the skin, or of the skin and flesh.
           Finally, [Bonnell's] threat to use the bottle
           as a weapon against Phillips, only moments
           before [Bonnell] attempted to do so, provided
           evidence of intent and malice.

(Id. at 14-15 (internal citations, quotation marks, and alteration

omitted).)

     The first problem with Whitehead's argument is that, even if

the issue of misrepresentations and omissions is ignored and even

if the ^^maliciously" element of the crime can be said to have

support in the Criminal Complaint, the argument itself ignores

another crucial element of the alleged crime:                with intent to

permanently maim, disfigure or disable.              Va. Code § 18.2-51;

Virginia Model Jury Instructions-Criminal, No. G37.100 (2016).

Although Whitehead's formulation does mention the word "intent" in

passing, it is     telling that    her brief does        not    address the

"permanently"    requirement    that    is   embedded   in    Virginia   law.

Moreover, none of the evidence Whitehead cites as sufficient for

probable cause of "intent and motive" actually supplies evidence

that Bonnell acted with intent to permanently maim, disfigure, or

disable. That specific intent is an essential element of malicious

wounding   and   without   a   showing   on   that   element,    a   neutral

magistrate could not find probable cause for the crime as it is

defined in the charged statute, Va. Code § 18.2-51.



                                   34
     Any warrant devoid of support for an element lacks probable

cause to believe that the charged offense was committed because,

unless there is evidence to support a conclusion that the accused

committed each element, there is no probable cause to believe that

the accused committed the crime that is charged.^'' Where, as here,

the Criminal Complaint does not contain any evidentiary support

for the specific intent element (with intent to permanently maim,

disfigure, or disable), the warrant cannot be based on probable

cause.     Certainly, the record would permit a reasonable jury to

decide that the Criminal Complaint is lacking such evidence.

     But even if Whitehead's argument is accepted, it would not

carry the day because Bonnell's claim in COUNT I is that Whitehead

deliberately or with reckless disregard for the truth made material

misrepresentations in, and omitted material information from, the

Criminal Complaint.       And, Whitehead's probable cause argument

simply ignores the significant record evidence on that point.             A



     All probative evidence of the element need not be put forward,
but that does not mean that each element need not be supported by
some evidence that goes to prove it.

     Whitehead fastens on the phrase in the Complaint asserting
that Whitehead "purposefully concealed important and material
facts regarding the incident, including, but not limited to,
Mr. Bonnell's    action   in   self-defense."     Whitehead   then   devotes
much argument to whether an arresting officer must take into
account    an   affirmative    defense    of   self-defense   in   assessing
probable   cause.     Bonnell's     response    extensively   rebuts   that
contention.     Although Whitehead likely is right on that narrow
question, it is beside the point on which she rests the probable
cause component of the Motion:       that she had probable cause.


                                     35
review of the video from the body cameras and- the statements of

those with firsthand knowledge would permit a reasonable jury to

find that the alleged misrepresentations and omissions occurred;

that they were material to a finding of probable cause; that

probable cause did not exist; and that the misrepresentations and

omissions were made intentionally and with reckless disregard for

the truth.       If that evidence is accepted as true by the jury,

Bonnell will prevail on COUNT I wholly apart from whether the

Criminal Complaint on its face shows probable cause to believe

that   Bonnell     committed   the    crime      of     malicious   wounding   under

Virginia law.

       Whitehead     takes     the    positions           that   there   were     no

misrepresentations       made,       and        that,     even • if   there     were

misrepresentations, neither they nor the omissions were material

to a finding of probable cause.                  But, as discussed below, the

factual misrepresentations and the omissions, individually and

collectively are pertinent to whether Bonnell acted with malice or

whether he acted with the intent to permanently maim, disfigure,

or disable.      Those are two separate and important elements of the

offense of malicious wounding.              It is up to the jury to decide

whether those misrepresentations or omissions were made, whether




                                           36
they were material,        and whether there was probable cause when the

misrepresentations      are    excised       from,    and    the   omissions   are

inserted in, the Criminal Complaint.

                  (a)   The Alleged Material Misrepresentations and
                        Omissions


     In making that analysis, it is important to keep in mind what

Whitehead said, and did not say, in the Criminal Complaint:

            Accused was involved in a physical altercation
            with a suite-mate.    During the altercation,
            accused was thrown to the ground &nd upon
            standing he grabbed a glass liquor bottle. He
            threw this bottle at the subject he was
            fighting but missed him, striking a nearby
            female in the head causing her to black out.
            Female has a large hole in the back side of
            her   skull.      Minutes    before      the    altercation
            started, the accused told the female that was
            hit that he ^^wished he could throw a "bottle 0
            his   head" referring to the subject he                 was
            involved in the altercation with.

(ECF No. 46-14 at 3.)

     And, it is important to recall the misrepresentations and

omissions.     The misrepresentations were:                 (1)" that Bonnell was

standing when he threw the bottle; (2) that Sutliff blacked out;

and (3) that Sutliff had a ''large hole in the back side of her

skull."     (ECF No. 1 at SI 48.)        The omitted material information

was that:    (1) Phillips, who was considerably larger than Bonnell,

was, according to all the evidence (except Phillips' statement)



19   If materiality were a question of law, the record convinces
the Court that the misrepresentations and omissions were indeed
material.



                                        37
the   aggressor   in   the    altercation   {he   followed   Bonnell   into

Sutliffs suite and pushed Sutliff aside to get to Bonnell); (2)

Phillips initiated the physical contact between the two, and

Bonnell was ^^laying on the floor motionless"; (3) Phillips picked

him up by his legs and threw him to the floor again; (4) Phillips

confirmed that Bonnell was ^^on the ground" when Bonnell ^^picked up

the bottle next to him and attempted to throw it at [Phillips]";

and (5) Bonnell was injured by Phillips.          (ECFNo. 51-11.)

      Excising the "offending inaccuracies          and insert[ing] the

facts recklessly omitted" from the Criminal Complaint, Miller v.

Prince George^s Cty., 475 F.3d 621, 628 (4th Cir. 2007), leads to

the following:

           Accused was involved in a physical altercation
           with a suitemate.       The suitemate followed the
           accused from a hall into the place where the
           physical contact occurred, and pushed aside a
           person who tried to keep him away from
           Bonnell, the accused. The suitemate initiated
           the physical altercation by grabbing the
           accused by the neck and throwing him to the
           floor. At this point, the suitemate, who was
           larger than the accused, picked up the
           accused,   who   was   lying  on   the   floor
           motionless, and slammed him down again.
           During the altercation, accused was thrown to
           the ground and upon otanding, while attempting
           to stand up, he grabbed a glass liquor bottle.
           He threw this bottle at the subject he was
           fighting but missed him, striking a nearby
           female in the head cauoing her to black out.
           Female haa a—large hole—in the bade aide—e#
           he^?—okull.   The suitemate confisnned that the
           accused was still on the ground when he threw
           the bottle.       The accused suffered a laceration
           to the back of his head, a mild concussion.



                                      38
            and substantial bleeding from the attack.
            Minutes before the altercation started, the
            accused told the female that was hit that he
            "wished   he could throw     a   bottle @   his head"
            referring to the subject he was involved in
            the altercation with.


(ECF No. 46-14 at 3 (strikethroughs and bolded text added).)

     Each alleged misrepresentation and omission will be addressed

in turn.


                       (i)   The "Upon Standing" Misrepresentation
                             and "Getting Up" Omission

     Because the alleged misrepresentation and the omission are

related, they will be addressed together.           As noted above, there

is no real dispute that Bonnell was either on -the ground, or was

on the ground attempting to stand up, when he threw the bottle at

Phillips.    {ECF No. 51-10 at 1 (Bonnell's written statement that

he threw bottle "[w]hile [he] was trying to get up"); ECF No. Si

ll at 1 (Phillips' written statement that Bonnell threw it "[w]hen

he was on the ground"); ECF No. 51-12 at 1 (Sutliff's statement

that Bonnell threw bottle "as he was getting up, in the fight").)

Both Sutliff, the victim, and Phillips, the aggressor, agree that

Bonnell was still on the ground when he threw the bottle.            (ECF

No. 51-11 at 1 (Phillips' written statement that Bonnell threw it

"[w]hen he was on the ground"); ECF No. 51-12 at 1 (Sutliff's

statement that Bonnell threw bottle "as he was getting up, in the

fight").) Therefore, Whitehead's statement that Bonnell threw the

bottle "upon standing" was a misrepresentation, and her failure to


                                    39
state that Bonnell was on the ground, or on the ground attempting

to stand, was an omission.

     The question thus becomes whether a jury could find that this

misrepresentation and omission were material—i.e., whether this

misrepresentation and omission were necessary to the Magistrate's

finding    of    probable    cause.         And   the   answer    is   clearly    yes.

Malicious wounding requires, among other things, both malice and

the specific intent to permanently maim, disfigure, disable, or

kill.    See, e.g.. Bur keen v. Commonwealth, 286 Va. 255, 259 (2013);

Virginia Model Jury Instructions—Criminal, No. G37.100 (2016); see

also Va. Code § 18.2-51.         The image of Bonnell throwing a bottle

after    standing    completely       upright       might,   at    a   stretch,    be

considered as evidence of malice.                 In contrast, Bonnell throwing

a bottle at his assailant while attempting to pick himself up from

the ground during Phillips' continued attack would permit the

Magistrate to find that Bonnell acted in response to provocation,

which is not malice.        Also, with the correct facts, the Magistrate

certainly could, and likely would, conclude that Bonnell's sole

intent    at that    moment    was    to     protect    himself from      Phillips'

continued attack, not to kill or permanently maim, disfigure, or

disable Phillips.

     The finder of fact reasonably could find that, when the ^^upon

standing" misrepresentation is deleted from, and the "getting up"

omission    is    inserted    in,     the    Criminal     Complaint,     a   neutral



                                            40
magistrate would not find probable cause because of an absence of

evidence of malice and/or the absence of evidence of the specific

intent to permanently maim, disfigure, or disable.

       Finally, it is necessary briefly to address the parties'

lengthy arguments about whether the facts (had they been accurately

presented       to   the    Magistrate)   prove      self-defense          and   whether

Whitehead was required to so apprise the Magistrate.                     That argument

is of no real moment because the same facts that can give rise to

the    affirmative     defense    of    self-defense        are   also     material    to

whether there is evidence to support the malice and specific intent

elements of the charged crime.            In other words, wholly apart from

the    briefing      on      self-defense,     the     issue      is:        with     the

misrepresented facts out of, and the omitted facts in, the Criminal

Complaint, would the Magistrate have concluded that there was

probable cause to support the malice and specific intent elements

of malicious wounding? The record here convinces that a reasonable

jury    could    (indeed,      likely   would)    answer      that      query    in   the

negative.

                             (11) The   Misrepresentation             of     Sutllff's
                                  Injuries

       Whitehead's         Criminal   Complaint      also    stated      that    Sutliff

"black[ed] out" and had a "large hole in the back side of her

skull."     (ECF No. 46-14 at 3.)            Nothing in the summary judgment

record shows that there is any truth to either representation.




                                          41
Sutliff herself stated that she had a ^''split" in her head (not a

large hole in the back of her skull), and neither Sutliff nor any

other witness stated that she blacked out for any period of time.20

(See,   e.g.,   ECF   No.   51-12   at    2   (Sutliff s   written   statement

explaining that she ^^started bleeding from the split in [her]

head"); ECF No. 51-10 (not stating that Sutliff blacked out); ECF

No. 51-11 (same).)

     In    misrepresenting    Sutliffs         injuries,   Whitehead   offered

evidence   addressed   to   the   element of     whether   Bonnell   had   acted


with the intent to permanently maim, disfigure, or disable.                 And,

on that point, it is important to recall that, at the outset of

the investigation, it was upon seeing a picture of Sutliff s wound

that Whitehead declared, "that's malicious wounding."                  Clearly

then, she considered the description of the wound to be material

to the charge that she was making.            And, a reasonable magistrate's

determination of probable cause would be affected by knowing that

Sutliff s wound was a minor one that did not require stitches,

rather than one that caused         her to "black out" and that            was a

"large hole in the back of her skull," neither of which was either




20   Sutliff did say that Lantz woke her up from her sleep every
thirty minutes or so throughout the night to make sure there were
no signs of concussion.        But, that is not evidence that Sutliff
"blacked out."




                                         42
true or supported by the recorded interviews or written statements

of the witnesses who had firsthand knowledge.

       Additionally, the fact that these misrepresentations were

made     is     relevant       to      whether      Whitehead    made       other

misrepresentations or omissions deliberately or                 with reckless

disregard for the truth.21

                           (ill)The    Omissions    that   Phillips, \ffho    Was
                               Larger than Bonnell, Was the Aggressor
                               and Started the Physical Altercation

       Bonnell also takes the view that Whitehead's omissions that

Phillips was larger than Bonnell, was the primary aggressor, and

was the person who initiated the physical contact are material.

Because they are related, all three omissions will be addressed

together.     It is undisputed that Phillips was larger than Bonnell.

(See Trans. BWC Video 1, 16:8-14.)            On its own, this omission is

likely not material because Phillips and Bonnell's relative sizes

are not inherently relevant to the malice and specific intent

elements of the charged crime.

       However, the fact that Phillips was plainly the aggressor is

material to both elements of malicious wounding.                After Bonnell

withdrew from the verbal exchange in his suite, Phillips chose to

pursue Bonnell down the hall and into Sutliff's suite.                    And, he




21     This   issue   is   discussed    in   more   detail   infra   at   Section
III(B)(1)(b): Whitehead's State of Mind.



                                        43
did so with aggression because the record shows that Phillips

^^pushed [Sutliff] out of the way to get to [Bonnell]."              (ECF No.

51-12 at 1.)       That Bonnell was reacting to Phillips' aggression

could cause a reasonable magistrate to doubt that Bonnell acted

with malice, or with the intent to permanently maim, disfigure, or

disable.    Certainly a reasonable jury could make such a finding

based on the record.


       Moreover,    the   record    shows   that   Phillips   initiated     the

physical contact.     Indeed, by his own admission, Phillips made the

extreme decision to ^^use[] [his] left hand and push[] [Bonnell]

into the locker around the neck still holding him there" before

"[throwing] him to the ground."         (ECF No. 51-11 at 1.)       Still not

content, Phillips picked Bonnell up and threw him to the ground

again.     (ECF No. 51-10 at 1.)        Any reasonable magistrate could

have, and likely would have, concluded that, when he threw the

bottle (while on the ground, as Phillips said, or trying to get up

from the ground, as Sutliff said), Bonnell was in the middle of a

violent attack (made by a bigger man) and that Bonnell was reacting

to Phillips' continuing attack (hurling Bonnell to the floor).               A

jury   reasonably    could   find    that this     omission   was   thus   also

material because it is highly probative of the elements of malice

and the specific intent required by Va. Code § 18.2-51 and Virginia

decisional law.




                                      44
                      (iv) The Omission that Bonnell Was Injured

     Bonnell also argues that the omission of his laceration,

concussion, and substantial bleeding was also material.           Bonnell's

injuries are probative of the fact that he acted with provocation,

which is the antithesis of acting with malice under Virginia law.

                      (v)   Cumulative Effect

     Removing   and     inserting,       respectively,     the    asserted

misrepresentations and omissions makes clear to the Court that a

neutral magistrate, upon seeing the revised Criminal Complaint,

certainly could have found that there was no probable cause to

arrest Bonnell on a charge of malicious wounding because of the

absence of evidence on      two    key elements of that crime.         And

certainly a reasonable jury could reach the same conclusion.

     Whitehead argues that these misrepresentations and omissions

are not material and that, even with those facts before him, the

Magistrate would have found probable cause for a malicious wounding

charge.   It is somewhat difficult to understand why Whitehead

thinks that is so.    Nonetheless, those are issues for the jury and

that precludes summary judgment on Whitehead's theory that there

was probable cause for the arrest.

                (b)   Whitehead's State of Mind

     Finally,   resolution    of    Whitehead's   motion    for     summary

judgment must take into account that, for Bonnell to prevail, he

must prove, by a preponderance of the evidence, that Whitehead


                                    45
made the misrepresentations and omissions intentionally or with

reckless disregard for the truth.            Whitehead's state of mind is

the quintessential jury issue.            That is particularly so on this

record.    And, there is evidence from which a jury could conclude

that    Whitehead   procured     Bonnell's   arrest      by intentionally (as

defined in United States v. Colkley, 899 F.2d 297, 300-01 (4th

Cir.    1990))      or   with    reckless     disregard      for     the   truth

misrepresenting and/or omitting material facts.

       There is evidence that, with no basis in fact, Whitehead

judged Bonnell to be a liar ("getting ready to lie").               A jury could

take that into account in deciding Whitehead's state of mind.

       There is evidence that, when her investigation was scarcely

underway, Whitehead took a quick look at a photograph of Sutliff's

injury and immediately declared, "this is malicious wounding."

That is remarkable considering that the crime she had in mind

cannot be      committed    absent   proof of     malice    and    proof of the

specific intent to permanently maim, disfigure, or disable.                   At

the time that Whitehead fastened upon that conclusion, she had no

evidence at all on those key elements.            A jury could consider those

facts     in     deciding       whether      Whitehead      made     deliberate

misrepresentations       and    omissions    or   made    them    with   reckless

disregard for the truth to vindicate the snap judgment she made at

the very beginning of her investigation.




                                      46
      There    is   evidence      that   Whitehead   made    utterly    unfounded

statements about Sutliffs injury (that she "blacked out" and had

"a hole in her skull").           There is evidence that, in the Incident

Report   and    in    the    Criminal      Complaint,       Whitehead   entirely

misrepresented what Phillips had told her (twice) and the RA about

who initiated the actual physical contact.              That too is evidence

of the requisite state of mind.

      Additionally,         the     substantive      significance       of   the

misrepresentations and omissions on important points is probative

of Whitehead's state of mind.            A jury reasonably could find that

those misrepresentations and omissions on such serious elements of

the crime are proof of intentional misrepresentation and willful

disregard.      Where, as here, an officer, without any evidence,

adjudges a suspect as a liar and, when the investigation is just

under way, jumps to the conclusion that a crime has been committed

without evidence on two key elements of that crime, the fact that

the   officer made     misrepresentations         and omissions on the       key

substantive issues could be considered as evidence both of intent

to mislead the magistrate and of reckless disregard for the truth

of the evidence known to the officer.


      It is, of course, correct that Whitehead has offered evidence

that, according to her, counters the evidence of misrepresentation

and omission, as well as evidence that cuts in her favor on her




                                         47
state of mind.      But the resolution of conflicting evidence is for

the jury, not for the Court on summary judgment.

       For the foregoing reasons, Whitehead's MOTION          FOR SUMMARY

JUDGMENT on the theory that there was probable cause for the arrest

on COUNT I must be denied.


           2.      Qualified Immuni-by

       The second ground upon which Whitehead seeks summary judgment

is qualified immunity.22         The legal framework for analyzing a

qualified immunity defense is well-settled.         That framework may be

summarized as follows.


       ^^Law enforcement officers are entitled to qualified immunity

from § 1983 liability arising from their official discretionary

acts   that   do    not    violate   clearly   established   statutory    or

constitutional rights of which a reasonable .person would have

known."   Smith v. Reddy, 101 F.Sd 351, 355 (4th Cir. 1996) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)) (internal quotation

marks omitted).      When "resolving questions of qualified immunity

at summary judgment, courts engage in a two-pronged inquiry.             The

first asks whether the facts, taken in the light most favorable to

the party asserting the injury, show the officer's conduct violated

a federal right."         Tolan v. Cotton, 572 U.S. 650, 655-56 (2014)




22   (Defendants' Opening Brief at 21-27.) And, all of Whitehead's
reply brief is devoted to that topic.      (DEFENDANTS' REPLY IN
SUPPORT OF MOTION FOR SUMMARY JUDGMENT, EOF No. 52.)


                                      48
{quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)) (internal

quotation marks and alterations omitted). The second asks "whether

the right in question was ^clearly established' at the time of the

violation . . . Courts    have    discretion    to   decide   the   order   in

which to engage these two prongs."          Id. at 656,.   However, "under

either prong, courts may not resolve genuine disputes of fact in

favor of the party seeking summary judgment" because, as in any

summary judgment motion, courts must interpret the facts in the

light most favorable to the opposing party.          Id. at 656-57.

                (a)    Violation of Constitutional Right

      Bonnell, like all citizens, is entitled to the benefit of the

rule that the Fourth Amendment to the United States Constitution

protects citizens from seizure, for example by arrest, when the

complaining law enforcement officer has secured an arrest warrant

by making material misrepresentations of fact to, or withholding

key information from, the neutral magistrate or by acting with

willful disregard of the truth.           See United States v. Leon, 468

U.S. 897, 923 (1984); Franks v. Delaware, 438 U.S. 154, 171-72

(1978); Massey v. Ojaniit, 759 F.3d 343, 354-57 (4th Cir. 2014);

Evans v. Chalmers, 703 F.3d 636, 647-48 (4th Cir. 2012). The claim

in   COUNT I is that    Whitehead    violated that     right by securing

Bonnell's arrest      by making     intentional misrepresentations of

material fact and omitting material facts in willful disregard of

the truth.




                                     49
     This asserted claim necessitates a determination ^Vhether the

facts, taken in the light most favorable to [Bonnell], show the

officer's conduct violated a federal right." Tolan v. Cotton, 572

U.S. 650, 655-56 (2014) (quoting Saucier v. Katz, 533 U.S. 194,

201 (2001)) (internal quotation marks and alterations omitted).

For the purposes of this analysis, the facts are those known to

the officer and the facts that were willfully disregarded.

     For the reasons discussed in Sections I and III above, a jury

could reasonably find that Whitehead procured Bonnell's arrest by

intentionally     making,    in        the   Criminal   Complaint,23

misrepresentations of fact and/or by omitting facts in willful

disregard of the truth; that the misrepresentations and omissions

were material because they pertained to two key elements of the

crime of malicious wounding (malice and specific intent); and that,

in so doing, Whitehead acted intentionally and with reckless

disregard for the truth of known or readily knowable facts.

     Whitehead intends to offer evidence on this state of mind

facet of the claim.   And, it may well be that a jury will take her

view of things.   However, that call is for the jury to make and

may not be made by the Court on summary judgment on the ground of

qualified immunity.




23   And, in the Incident Report if it was shown-to the Magistrate


                                  50
       Whitehead also intends to offer evidence or argument that the

misrepresented facts and the omissions were not material to a
determination of probable cause.               The Court is dubious of her
ability to do so successfully, but again the decision on that
question rests with the jury.

                   (b) It Is Clearly Established Law that Officers
                        Cannot Make Material Misrepresentations or
                        Omissions Deliberately or with a Reckless
                        Disregard for the Truth When Seeking Warrants
       The second prong of the qualified immunity inquiry asks
"whether the right in question was ^clearly established' at the
time of the violation." Tolan v. Cotton, 572 U.S. 650, 656 (2014).
"The law [is] unquestionably clearly established . . . that the
Constitution [does] not permit a police officer deliberately, or

with    reckless    disregard      for    the     truth,   to   make   material
misrepresentations or omissions to seek a warrant that would
otherwise be without probable cause."              Miller v. Prince George s
Cty., 475 F.3d 621, 632 {4th Cir. 2007). Indeed, since before the
turn of the century, it has been clear that "a reasonable officer
cannot believe a warrant is supported by probable cause if the
magistrate is misled by statements that the officer knows or should
know are false."       Id. (quoting Smith v. Reddy, 101 F.3d 351, 355
(4th Cir. 1996)) (internal quotation marks omitted).

       Whitehead's argument that she is still "entitled to qualified
immunity     because    it   was    not       clearly   established . . . that



                                         51
information related to self-defense was material to an officer or

magistrate's evaluation of the question of probable cause" is

unpersuasive.   (See Defendants' Opening Brief at 26.)            The right

at issue is not the right to have an officer or magistrate consider

information related to self-defense.          The right in question here

is the right to not have law enforcement officers make material

misrepresentations or omissions deliberately or with a reckless

disregard for the truth when seeking a warrant for arrest, which

is precisely the right about which both the Supreme Court and

Fourth Circuit have spoken definitively long before this event

occurred.


                (c)   That the Magistrate Issued the Warremt Does
                      Not Shield Nhitehead from Liability

     ^MC]onstitutional   torts,   like   their     common   law   brethren,

require a demonstration of both but-for and proximate causation.

Accordingly,    subsequent    acts       of      independent      decision-

makers . . . may constitute intervening superseding causes that

break the causal chain between a defendant-officer's misconduct

and a plaintiff's unlawful seizure."      Evans v. Chalmers, 703 F.3d

636, 647 {4th Cir. 2012) (internal citations omitted).             However,

the fact that a magistrate issued the warrant does not "eliminate

[an officer's] responsibility for the natural consequences of his

use of intentionally or recklessly false material misstatements

and omissions to obtain the arrest warrant."        See Miller v. Prince




                                  52
George^s Cty., 475 F.3d 621, 630 (4th Cir. 2007); see also United

States V. Leon, 468 U.S. 897, 923 (1984) ("Suppression therefore

remains an appropriate remedy if the magistrate or judge in issuing

a warrant was misled by information in an affidavit that the

affiant knew was false or would have known was false except for

his reckless disregard of the truth.").

     If it is decided that Whitehead intentionally or with reckless

disregard for the truth made material misrepresentations in and/or

omitted material information from the Criminal Complaint, the fact

that the Magistrate issued the warrant based on that Criminal

Complaint   will   not   afford    Whitehead   the    shield   of   qualified

immunity.

                                  CONCLUSION


     For the foregoing reasons, the MOTION FOR SUMMARY JUDGMENT

(EOF No. 45) will be denied with respect to Whitehead and denied

as moot with respect to Beach.

     It is so ORDERED.




                                                /s/      fis/'
                            Robert E. Payne
                            Senior United States District Judge



Richmond, Virginia
Date:   October      , 2019




                                     53
